Citation Nr: 1041781	
Decision Date: 11/05/10    Archive Date: 11/12/10

DOCKET NO.  06-13 238	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Whether there was clear and unmistakable error (CUE) in the June 
2003 rating decision for failure to consider a claim of 
entitlement to service connection for diabetes mellitus for 
purposes of accrued benefits.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

E. I. Velez, Counsel


INTRODUCTION

The Veteran had active service from September 1952 to September 
1956, and from December 1956 to October 1972.  He died in May 
1999, and the appellant claims as his surviving spouse.

This matter came before the Board of Veterans' Appeals (Board) on 
appeal from a decision by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Oakland, California.

It appears that the issues of service connection for 
status/post renal transplant, coronary artery bypass, and 
hypertension (all for purposes of accrued) have been 
recently raised by the record (on a May 2010 VAF-9), but 
have not been adjudicated by the Agency of Original 
Jurisdiction (AOJ).  Therefore, the Board does not have 
jurisdiction over them, and they are referred to the AOJ 
for appropriate action.  


FINDINGS OF FACT

1.  The Veteran died in May 1999; a claim for soft tissue sarcoma 
was pending at the time of his death.  He had not filed a claim 
for diabetes mellitus prior to his death.

2.  The appellant timely filed a claim for sarcoma for purposes 
of accrued benefits in November 1999.

3.  A June 2000 rating decision denied the appellant's claim for 
sarcoma, as well as a claim for lipoma, for purposes of accrued 
benefits.  She did not timely appeal these determinations.

4.  In March 2001, the appellant filed a claim for death 
benefits, maintaining that diabetes lead to the Veteran's death.  
DIC benefits were ultimately granted.

5.  The appellant filed another claim for accrued benefits in 
December 2002 based on new and material evidence, which was 
denied in June 2003.

6.  In January 2005, the appellant filed a CUE claim, indicating 
that the RO erred in its June 2003 rating decision.  She did not 
allege specific error or demonstrable procedural deficiency in 
the June 2003 decision.


CONCLUSIONS OF LAW

1.  CUE is not shown in the June 2003 rating decision for failure 
to consider a claim of entitlement to service connection for 
diabetes mellitus for purposes of accrued benefits.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. § 3.105(a) (2010).

2.  The appellant has no legal entitlement to service connection 
for diabetes for purposes of accrued benefits.  38 U.S.C.A. §§ 
5121, 7105 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.816, 3.1000, 
20.101, 20.302(a), 20.1103 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

This case has a long procedural history.  Briefly, the Veteran 
filed a claim in October 1998 for, among other things, "Agent 
Orange Conditions."  He indicated that he had been treated for 
"Agent Orange Conditions" but did not specify which medical 
disorders he meant.  In December 1998, the RO wrote to him and 
indicated that exposure to herbicides was not itself a disability 
and inquired as to which disability he claimed resulted from his 
exposure.  

In February 1999, the Veteran responded "I believe I have been 
diagnosed with Soft Tissue Sarcoma.  I hope this fulfill[s] your 
request for any diagnos[is] on exposure to Agent Orange."  
Significantly, although he had been diagnosed with diabetes, 
diabetes mellitus was not among the list of presumptive disorders 
based on herbicide exposure at that time (it was added to the 
list in July 2001), nor did he claim diabetes as due to Agent 
Orange.  

In May 1999, during the pendency of the appeal for soft tissue 
sarcoma based on Agent Orange exposure, the Veteran died.  The 
cause of death was listed as ischemic bowel (5 days) due to 
atherosclerotic cardiovascular disease (10 years).  Diabetes and 
renal failure were listed as other significant conditions 
contributing to death but not related to the cause.

Under the relevant laws and regulations, a veteran's claim 
terminates at the time of death; however, a surviving spouse can 
continue the claim for purposes of accrued benefits under certain 
circumstances.  

Accrued benefits are defined as "periodic monetary benefits . . 
. authorized under law administered by [VA], to which a payee was 
entitled at his or her death under existing ratings for decisions 
or those based on evidence in the file at the date of death, and 
due and unpaid . . . ."  38 U.S.C.A. § 5121(a) (West 2002); 
38 C.F.R. § 3.1000(a) (2010).  Moreover, an "[a]pplication for 
accrued benefits must be filed within 1 year after the date of 
death."  38 C.F.R. § 3.1000(c).

In Jones v. West, the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) concluded that, "for a 
surviving spouse to be entitled to accrued benefits, the veteran 
must have had a claim pending at the time of his death for such 
benefits or else be entitled to them under an existing rating or 
decision."  Jones, 136 F.3d 1296, 1299 (Fed. Cir. 1998).

The Federal Circuit noted that "a consequence of the derivative 
nature of the surviving spouse's entitlement to a veteran's 
accrued benefits claim is that, without the veteran having a 
claim pending at time of death, the surviving spouse has no claim 
upon which to derive his or her own application."  Id. at 1300.

Unlike a claim for service connection for the cause of the 
veteran's death (which has been granted here), the adjudication 
of the claim for accrued benefits must be made based upon the 
evidence on file at the time of his death, including any VA 
medical records that must be deemed to have been constructively 
on file at that time.  See 38 U.S.C.A. § 5121(a) (West 2002); 
38 C.F.R. § 3.1000(a) (2010); see also Bell v. Derwinski, 2 Vet. 
App. 611 (1992) (VA records are deemed to be constructively in 
the possession of VA adjudicators and must be obtained).

In this case, shortly after the Veteran's death, the appellant 
filed a claim for cause of death, burial benefits, and service 
connection for sarcoma (for purposes of accrued benefits).  The 
RO also considered a claim for an in-service lipoma removal for 
purposes of accrued.  

With respect to the cause of death claim, although initial 
denied, Dependency and Indemnity Compensation (DIC) benefits were 
ultimately granted in June 2003.  

The claim for burial benefits was initially denied in August 1999 
and denied again in June 2003 based on an application to reopen.  
The claims for service connection for sarcoma (for purposes of 
accrued) and lipoma (for purposes of accrued) were initially 
denied in June 2000, and denied again in June 2003 based on an 
application to reopen.  Since the appellant did not appeal these 
decisions, they became final.

In sum, a June 2003 rating decision granted DIC benefits, and 
denied claims to reopen for burial benefits, sarcoma for purposes 
of accrued, and lipoma for purposes of accrued.

In January 2005, the appellant filed a claim which she 
characterized as "a claim based on CUE."  In essence, she 
maintains that the RO committed CUE in the June 2003 rating 
decision for failure to consider a claim for diabetes mellitus 
for purposes of accrued.  She contends that the Veteran had a 
claim pending for diabetes at the time of his death because he 
filed a claim for all disorders associated with Agent Orange.

In March 2009, the Board remanded the issue in order to provide 
the appellant with the relevant laws and regulations regarding 
CUE.  Upon further consideration of the claim, however, the Board 
finds that the burden to the appellant is lower to adjudicate the 
claim on the merits rather than the more onerous standard of CUE.  

Nonetheless, even if the Board were to consider the appellant's 
claim as a claim for CUE, a review of the claims file does not 
suggest that an error of the type contemplated by an allegation 
of CUE was shown in the June 2003 denial of accrued benefits.  

CUE is defined as a very specific and rare kind of error. 
Generally, a three-pronged test is used to determine whether CUE 
was in a prior decision: (1) it must be determined whether either 
the correct facts, as they were known at the time, were not 
before the adjudicator (that is, more than a simple disagreement 
as to how the facts were weighed and evaluated) or the statutory 
or regulatory provisions extant at that time were incorrectly 
applied; (2) the error must be "undebatable" and of the sort 
"which, had it not been made, would have manifestly changed the 
outcome at the time it was made"; and (3) a determination that 
there was CUE must be based on the record and the law that 
existed at the time of the prior adjudication in question. See 
Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (citing Russell v. 
Principi, 3 Vet. App. 310, 313-14 (1992) (en banc)).

A claim of CUE must be pled with specificity.  See Simmons v. 
Principi, 17 Vet. App. 104 (2003). This specific allegation must 
assert more than mere disagreement with how the facts of the case 
were weighed or evaluated.

In other words, to present a valid claim of CUE the claimant 
cannot simply request that the Board reweigh or reevaluate the 
evidence. Crippen v. Brown, 9 Vet. App. 412 (1996).  In order to 
demonstrate CUE, the evidence must show that the law was 
incorrectly applied to the facts as they were known at the time 
and that, had the error not occurred, the decision would have 
been manifestly different.  Bustos v. West, 179 F.3d 1378 (Fed. 
Cir. 1999).

In this case, the appellant's statements fail to transcend 
disagreement with how the facts of the case were weighed or 
evaluated.  She has not raised specific contentions that the law 
was misapplied.  Thus, her claim merely amounts to disagreement 
with the RO's evaluation of the facts before it, this contention 
does not give rise to a finding of CUE.

Moreover, the appellant's has essentially argued the merits of 
the claim throughout the appeal period.  Therefore, the Board 
will consider entitlement to service connection for diabetes 
mellitus for purposes of accrued on the merits.

In order to prevail on such a claim, the evidence must show (i) 
that the Veteran did, in fact, have a claim pending for diabetes 
mellitus at the time of his death and (ii) that the appellant 
filed a claim for purposes of accrued within one year of his 
death.  

After a careful review of the file, the Board finds that the 
Veteran did not have a claim pending for diabetes at the time of 
his death.  Moreover, even if he did have a claim pending, the 
appellant did not file a claim for diabetes (for purposes of 
accrued benefit) within one year of his death.

Turning first to the issue of whether the Veteran had a claim 
pending for diabetes at the time of his death, the evidence does 
not support that he had a formal or informal claim pending for 
diabetes. 

 A "claim" is defined in the VA regulations as "a formal or 
informal communication in writing requesting a determination of 
entitlement, or evidencing a belief in entitlement, to a 
benefit."  38 C.F.R. § 3.1(p).  An informal claim is "[a]ny 
communication or action indicating an intent to apply for one or 
more benefits."  It must "identify the benefit sought."  38 
C.F.R. § 3.155(a).  

VA must look to all communications from a claimant that may be 
interpreted as applications or claims, formal and informal, for 
benefits and is required to identify and act on informal claims 
for benefits.  Servello v. Derwinski, 3 Vet. App. 196, 198 
(1992).  

The appellant correctly points out that the Veteran had been 
diagnosed with diabetes at the time he filed his claim for an 
"Agent Orange Condition" in 1998.  However, when the RO sought 
to clarify the nature of his disorder, he clearly indicated an 
intent to file a claim for "soft tissue sarcoma" due to Agent 
Orange.  He made no mention of diabetes.

Next, the appellate stressed that diabetes was not taken into 
account even though it was shown in the medical records.  She 
suggests that submitting medical evidence reflecting multiple 
diagnoses, including diabetes, was evidence of the Veteran's 
intent to file a claim for diabetes.  However, the fact that 
diabetes was shown in the medical records is not sufficient to 
establish a claim for entitlement to benefits.   The mere receipt 
of medical records cannot be construed as an informal claim.  See 
Lalonde v. West, 12 Vet. App. 377, 382 (1999); Brannon v. West, 
12 Vet. App. 32, 35 (1998).

Moreover, and significantly, diabetes mellitus was not on the 
list of presumptive diseases at the time the Veteran filed his 
claim.  Diabetes was not added to the list until July 2001, many 
years after his death.  Therefore, diabetes was not recognized as 
associated with Agent Orange until 2001.  

In effect, the appellant is attempting to associate the Veteran's 
vague claim for "Agent Orange Conditions" in 1998 with the 
regulations adding diabetes to the presumptive diseases in 2001.  
He would not have had a valid claim for diabetes pending in 2001 
(at the time it was added to the presumptive list) based on his 
1998 statements even if he had still been living in 2001; 
therefore, there is no basis to establish that he had a claim 
pending at the time of his death in 1999 (well before diabetes 
was added to the list).  

The Board emphasizes, the fact that he submitted evidence 
reflecting a diagnosis of diabetes in 1998 is not sufficient to 
establish that he filed a claim for benefits based on the 
diagnosis in 1998.  On this basis alone, the claim for diabetes 
(for purposes of accrued benefits) is denied.

Even if the Board assumes that the Veteran had a claim for 
diabetes pending at the time of his death in May 1999, the 
appellant did not file a claim for diabetes for purposes of 
accrued until March 2001, at the earliest.

In July 1999, the appellant filed an Application for Burial 
Benefits.  In it, she checked "Yes" that she was claiming that 
the Veteran's death was due to service but made no mention of 
diabetes.  This benefit (DIC) was ultimately granted in June 
2003.  

In November 1999, the appellant indicated her disagreement with 
an August 1999 rating decision denying entitlement to burial 
benefits.  She took issue with the RO's determination that the 
Veteran did not have a claim pending at the time of his death.  
She wrote:  "I believe that there was a claim pending at the 
time of the veteran[']s death. Could please look into this matter 
and let me know of your decision."  

She was correct that the Veteran did have a claim pending at the 
time of his death but that claim was for soft tissue sarcoma, not 
diabetes.  She made no mention of diabetes in the November 1999 
notice of disagreement.

That same month (November 1999), the appellant submitted separate 
correspondence regarding the issue of soft tissue lipoma.  She 
wrote: "As you can see by the enclosed copy of military records 
that the soft tissue lipoma was diagnosed in the service. This 
diagnose [sic] was done on November 19, 1971. As you can see that 
the veteran had it diagnosed one year prior to that time. I 
believe that with all the continuity and chronicity of my soft 
tissue lipoma that the veteran should be rated for the above 
condition."

This statement reflects her intent to pursue the claim that the 
Veteran had pending at his death for soft tissue sarcoma.  Based 
on her statements regarding the in-service lipoma, the RO also 
addressed that issue separately.  However, as before, she made no 
indication of an intent to file a claim for diabetes or express 
any belief that the Veteran had a claim for diabetes pending at 
the time of his death.

As noted above, in June 2000, the RO denied cause of death, 
denied lipoma for purposes of accrued, and denied lipoma due to 
Agent Orange exposure (because sarcoma had not been diagnosed).  

The next written statement from the appellant was dated in March 
2001 but not received by VA until July 2002.  For the first time, 
nearly two years after the Veteran's death, she filed a claim 
requesting "that this memorandum be considered as a formal claim 
for direct and presumptive service connection for Type II, Adult 
Onset Diabetes."  She requested "DIC because death Diabetes and 
related problems, was contributory to his death because of 
service connected conditions."  

The Board interprets this request as a claim for DIC benefits 
based on diabetes, not as a claim for diabetes for purposes of 
accrued benefit.  She did not express an understanding that the 
Veteran had a claim for diabetes pending at his death but rather 
requested that the newly-added presumptive diabetes regulations 
be considered in a DIC claim.  Parenthetically, DIC was granted 
on this basis.  

Even construing the evidence in a way most favorable to the 
appellant by (i) assuming that the Veteran had a claim pending at 
his death in May 1999 and (ii) assuming that she filed a claim 
for diabetes in March 2001, the claim was filed nearly two-years 
after his death, well outside the one-year requirement for filing 
a claim for purposes of accrued benefits.

In sum, the Board finds that the Veteran did not have a claim 
pending for diabetes mellitus at the time of his death.  Further, 
even if the evidence is construed to find that he did have a 
claim for diabetes pending at the time of his death, the 
appellant's claim for diabetes for purposes of accrued benefits 
was not filed within one year of his death.  Therefore, the 
appeal is denied.

Next, the Board has considered the applicability of the decisions 
and stipulations in Nehmer.  In Nehmer, the district court 
invalidated a portion of former 38 C.F.R. § 3.311a, pertaining to 
the adjudication of claims based on exposure to herbicides 
containing dioxin, holding that the regulation was based on an 
incorrect interpretation of the requirements of the Dioxin Act. 

The Court also voided all benefit denials made under the 
invalidated regulation and remanded the matter to VA for further 
proceedings not inconsistent with the court's opinion.  Nehmer, 
712 F. Supp. 1404, 1423 (N.D. Cal. 1989).

The stipulation and order entered into in Nehmer applies where 
(1) a claim was denied under regulations voided by the court in 
Nehmer; (2) a claim was filed after the date of the Court's 
decision and before issuance of the new regulations; or (3) a 
claim was pending at the time of the issuance of current 
regulations providing for presumptive service connection for 
disabilities due to exposure to Agent Orange. Diseases Associated 
With Exposure to Certain Herbicide Agents, 59 Fed. Reg. 29,723, 
29,724 (1994). 

The parties subsequently stipulated (Nehmer Stipulation), inter 
alia, that, for awards based on herbicide-exposure claims filed 
after May 3, 1989 (the date that the Agent Orange regulation was 
invalidated), the effective date for such awards would be "the 
date the claim was filed or the date the claimant became disabled 
or death occurred, whichever is later."  Nehmer, 284 F.3d 1158, 
1161 (2002).

The district court later clarified that the claims affected by 
its decision and the stipulation were those "in which the 
disease . . . is later found -- under valid Agent Orange 
regulation(s) -- to be service connected."  Nehmer, 32 F. Supp. 
2d 1175, 1183 (N.D. Cal. 1999).

The common denominator in the Nehmer decisions and stipulations 
is that they dealt with situations where a claim had been filed.  
Nothing in Nehmer altered the requirement for a claim prior to 
payment of benefits.  Consequently, as the Veteran did not have a 
service connection claim for diabetes mellitus pending at the 
time of his death and the appellant did not have a claim pending 
for accrued benefits within the appropriate time frame, the 
provisions of Nehmer are not for application. 

Finally, as provided for by the Veterans Claims Assistance Act of 
2000 (VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  This notice must be provided 
prior to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

When VCAA notice is delinquent or erroneous, the "rule of 
prejudicial error" applies.  See 38 U.S.C.A. § 7261(b)(2) (West 
2002).  In addition, the notice requirements of the VCAA apply to 
all five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, 
this notice must include information that a disability rating and 
an effective date for the award of benefits will be assigned if 
service connection is awarded.  Id. at 486.  

With respect to the CUE component of the claim, VCAA notice is 
not required because the issue presented involves a claim for 
review of a prior final regional office decision on the basis of 
CUE.  See Parker v. Principi, 15 Vet. App. 407 (2002).

With respect to the merits of the claim, the duty to notify was 
not satisfied prior to the initial unfavorable decision on the 
claim by the RO.  Under such circumstances, VA's duty to notify 
may not be "satisfied by various post-decisional communications 
from which a claimant might have been able to infer what evidence 
the VA found lacking in the claimant's presentation."

Rather, such notice errors may instead be cured by issuance of a 
fully compliant notice, followed by readjudication of the claim.  
See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where 
notice was not provided prior to the RO's initial adjudication, 
this timing problem can be cured by the Board remanding for the 
issuance of a VCAA notice followed by readjudication of the claim 
by the RO); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (the issuance of a fully compliant VCAA notification 
followed by readjudication of the claim, such as an SOC or SSOC, 
is sufficient to cure a timing defect).  

In this case, the VCAA duty to notify was satisfied subsequent to 
the initial RO decision by way of a letter sent to the appellant 
in May 2007 that fully addressed all notice elements.  The letter 
informed her of what evidence was required to substantiate the 
claim and of her and VA's respective duties for obtaining 
evidence.  Therefore, she was "provided the content-complying 
notice to which he [was] entitled."  Pelegrini, 18 Vet. 
App. at 122.  

Furthermore, the claim was readjudicated, and a supplemental 
statement of the case was issued in January 2008 and February 
2009.  Consequently, the Board finds that the duty to notify has 
been satisfied.

With respect to the Dingess requirements, in January 2008, the RO 
provided the appellant with notice of what type of information 
and evidence was needed to establish a disability rating, as well 
as notice of the type of evidence necessary to establish an 
effective date.  With that letter, the RO effectively satisfied 
the remaining notice requirements with respect to the issue on 
appeal.  

Therefore, adequate notice was provided to the appellant prior to 
the transfer and certification of her case to the Board and 
complied with the requirements of 38 U.S.C.A.. § 5103(a) and 38 
C.F.R. § 3.159(b).  

Next, VA has a duty to assist a claimant in the development of 
the claim.  This duty includes assisting him or her in the 
procurement of service treatment records and other pertinent 
records, and providing an examination when necessary.  See 
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010). 

After a careful review of the file, the Board finds that all 
necessary development has been accomplished, and therefore 
appellate review may proceed without prejudice to the appellant.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).  First, the RO has 
obtained VA clinical records.  Further, the evidence includes the 
Veteran's claims for benefits during his lifetime, including 
medical records reflecting a diagnosis of diabetes mellitus.  
Moreover, she has provided written statements asserting her 
contentions.

Moreover, the Board finds that a medical opinion is not needed to 
address the issue regarding accrued benefits as this is a legal, 
not a medical question.  Therefore, the available records and 
medical evidence have been obtained in order to make an adequate 
determination as to this claim.  

Significantly, neither the appellant nor her representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  

Hence, no further notice or assistance is required to fulfill 
VA's duty to assist in the development of the claim.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).



	(CONTINUED ON NEXT PAGE)



ORDER

Whether there was clear and unmistakable error (CUE) in the June 
2003 rating decision for failure to consider a claim of 
entitlement to service connection for diabetes mellitus for 
purposes of accrued benefits.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


